Gileillan, C. J.
As the judgment in the case of Long against the Duluth Gas & Water Company determined that John D. Howard had no title to pass by his deed to that company, the breach of his ■covenants of seisin and right to convey, contained in that deed, was ■established, as between Howard and the company, if the company .gave him notice of the action, and its purpose, and called on him to defend it, and the judgment was not brought about by collusion between the parties to that action. That the company gave Howard the notice, and called on him to defend, is found as a fact, and the ■evidence required such finding. And the court also found against ■the allegation of collusion in the answer. This finding is also justified by. the evidence. That the matter was, by the judgment referred ■to, res adjudicata, as between these parties, precludes the consideration of the origin of the titles claimed by Long and Howard, respectively.
Order affirmed.
(Opinion published 53 N. W. Rep. 1014.)